People v Louis (2019 NY Slip Op 02119)





People v Louis


2019 NY Slip Op 02119


Decided on March 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-04996
 (Ind. No. 257/16)

[*1]The People of the State of New York, respondent,
vEmmanuel Louis, appellant.


Paul Skip Laisure, New York, NY (Lauren E. Jones of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Alexander Fumelli of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (William Garnett, J.), rendered March 30, 2017, convicting him of attempted robbery in the third degree and attempted assault in the second degree, upon his plea of guilty, and sentencing him, as a second felony offender, to consecutive indeterminate terms of imprisonment 1½ to 3 years on each conviction.
ORDERED that the judgment is modified, on the law, by providing that the sentences imposed shall run concurrently with each other; as so modified, the judgment is affirmed.
As the People correctly concede, the sentence imposed upon the defendant's conviction of attempted assault in the second degree must be modified to run concurrently with the sentence imposed upon the conviction of attempted robbery in the third degree (see Penal Law § 70.25[2]; People v Parks, 95 NY2d 811, 814-815; People v Nicholson, 101 AD3d 904, 905; People v Malone, 51 AD3d 693; People v Tucker, 33 AD3d 635, 636).
DILLON, J.P., CHAMBERS, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court